Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amended filed 08/09/2022.
Status of the claims
Claims 1-12, 14-18 and 21-24 were pending, claims 1, 9, 17, 21, 23 have been amended, claims 25 and 26 have been added.  Therefore, claims 1-12, 14-18 and 21-26 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 and 08/09/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Pattabhiraman et al. (US 20150242410, hereafter Pattabhiraman). 

Regarding claim 1, Papale discloses:  A computer-implemented method comprising: 
accessing, by one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s)); and
determining, by the one or more computing devices, that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively);
identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client). 
Papale didn’t disclose, but Pattabhiraman discloses: analyzing by the one or more computing devices,  the dataset referenced by the document or the visualization of the dataset to generate for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0045; 0047] discloses: Tags can be absorbed into higher-order tags as the system discovers new keywords that may be used to tag entities. New tags may be migrated into skills and skill-groups as the system learns. Tags may be leveraged as an adaptive skill-based routing strategy in the contact center environment. Tags/as contextual relevant words may be leveraged to group agents, content, etc. by analyzing the relationships between the tags and created for auto-tagging and manual tagging operations so that the system knows what tags it cannot tag an entity with. The same list might be used to suggest to a user that the tag you are applying should not be used);

Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Pattabhiraman [0076] discloses: customer tags relative to purchase history, behavior, willingness to engage, last confidence level, etc. may be matched to keyword input where the keywords describe optimum customer attributes desired for the list. Metadata associated with customer tags may also be taken into account during customer ranking in the same way agents might be ranked or scored);
ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0073] discloses: return the results list highest ranking. Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Pattabhiraman [0073] discloses: returned results as list highest ranking, Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword).
Papale and Pattabhiraman are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Papale, to include the teaching of Pattabhiraman in order to rank the search results. The suggestion/motivation to combine is to search to discover entities based on the identified keyword/tag.

Regarding claim 2, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 3, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received through the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 4, Papale as modified discloses: The method of claim 1, comprising: based on determining that the query is associated with the document, generating, by the one or more computing devices, additional queries using the set of contextually relevant words; and generating, by the one or more computing devices, additional responses to the additional queries (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 

Regarding claim 6, Papale as modified discloses: The method of claim 1, comprising: determining, by the one or more computing devices, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
In response to determining that the visualization has been updated, updating, by the one or more computing devices, the set of contextually relevant words based on the updated visualization (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added). 
Regarding claim 7, Papale as modified discloses: The method of claim 1, comprising: determining, by the one or more computing devices, that the dataset has been updated; and in response to determining that the data set has been updated, updating, by the one or more computing devices, the set of contextually relevant words based on the updated dataset (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added).
Regarding claim 8, Papale as modified discloses: The method of claim 1, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels). 
Regarding claim 9, Papale as modified discloses: A system comprising: one or more computing devices; and one or more storage devices storing instructions that are operable, when executed by the one or more computing devices, to cause the one or more computers to perform operations comprising:
 accessing, by the one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
determining, by the one or more computing devices that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
 identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Pattabhiraman discloses: analyzing by the one or more computing devices, the dataset referenced by the document or the visualization of the dataset to generate for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0045; 0047] discloses: Tags can be absorbed into higher-order tags as the system discovers new keywords that may be used to tag entities. New tags may be migrated into skills and skill-groups as the system learns. Tags may be leveraged as an adaptive skill-based routing strategy in the contact center environment. Tags/as contextual relevant words may be leveraged to group agents, content, etc. by analyzing the relationships between the tags and created for auto-tagging and manual tagging operations so that the system knows what tags it cannot tag an entity with. The same list might be used to suggest to a user that the tag you are applying should not be used);

Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Pattabhiraman [0076] discloses: customer tags relative to purchase history, behavior, willingness to engage, last confidence level, etc. may be matched to keyword input where the keywords describe optimum customer attributes desired for the list. Metadata associated with customer tags may also be taken into account during customer ranking in the same way agents might be ranked or scored);
ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the  content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0073] discloses: Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Pattabhiraman [0073] discloses: returned results as list highest ranking . Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword).
Papale and Pattabhiraman are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Papale, to include the teaching of Pattabhiraman in order to rank the search results. The suggestion/motivation to combine is to search to discover entities based on the identified keyword/tag.

Regarding claim 10, Papale as modified discloses: The system of claim 9, wherein: receiving the query while the document is open, and generating the response to the query based on receiving the query while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 11, Papale as modified discloses:  The system of claim 9, comprising: receiving the query through a query input field in the document, and generating the response to the query based on receiving the query through the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 12, Papale as modified discloses: The system of claim 9, wherein the operations comprise: based on determining that the query associated with the document, generating, by the one or more computing devices, additional queries using the set of contextually relevant words; and generating, by the one or more computing devices, additional responses to the additional queries (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 
Regarding claim 14, Papale as modified discloses: The system of claim 9, wherein the operations comprise: determining, by the one or more computing devices, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
In response to determining that the visualization has been updated, Updating, by the one or more computing devices, the set of contextually relevant words based on the updated visualization (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added).
Regarding claim 15, Papale as modified discloses:  The system of claim 9, wherein the operations comprise: determining, by the one or more computing devices, that the dataset has been updated; and In response to determining that the visualization has been updated , updating, by the one or more computing devices, the set of contextually relevant words based on the updated dataset (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added). 
Regarding claim 16, Papale as modified discloses:  The system of claim 9, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels).
Regarding claim 17, Papale as modified discloses:  A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computing devices to perform operations comprising: 
accessing, by the one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
determining, by the one or more computing devices that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Pattabhiraman discloses: analyzing by the one or more computing devices, the dataset referenced by the document or the visualization of the dataset to generate for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0045; 0047] discloses: Tags can be absorbed into higher-order tags as the system discovers new keywords that may be used to tag entities. New tags may be migrated into skills and skill-groups as the system learns. Tags may be leveraged as an adaptive skill-based routing strategy in the contact center environment. Tags/as contextual relevant words may be leveraged to group agents, content, etc. by analyzing the relationships between the tags and created for auto-tagging and manual tagging operations so that the system knows what tags it cannot tag an entity with. The same list might be used to suggest to a user that the tag you are applying should not be used);

Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Pattabhiraman [0076] discloses: customer tags relative to purchase history, behavior, willingness to engage, last confidence level, etc. may be matched to keyword input where the keywords describe optimum customer attributes desired for the list. Metadata associated with customer tags may also be taken into account during customer ranking in the same way agents might be ranked or scored);

ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the  content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Pattabhiraman [0073] discloses: Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Pattabhiraman [0073] discloses: returned results as list highest ranking. Highest scoring agents may be those whose tags match most or all of the keywords input into the search engine taking into account tag assignment frequency, which may be an indication of experience of the agent relative to the tag assigned to the agent and matched leveraging a keyword).
Papale and Pattabhiraman are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Papale, to include the teaching of Pattabhiraman in order to rank the search results. The suggestion/motivation to combine is to search to discover entities based on the identified keyword/tag.

Regarding claim 21, Papale as modified discloses:  The method of claim 1, wherein the visualization comprises at least one graph or chart (Papale [0063] discloses: query in that panel template (e.g., changing from a bar graph to a pie chart)), therein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words that are included in an axis label, a legent, or a title of the visualization (Papale [0063] discloses: Model 200 is centered on tag 202. Basic entities that may be managed and accessed through tags include an agent 201, an agent group 203, a client 204, a service 205, a product 207, and an interaction 208. It is noted herein that model 200 represents a basic tag-centric model that may be used to define the tag-based relationships for the entities; [0051] discloses: new tags may be added).
Regarding claim 22, Papale as modified discloses:   The method of claim 21, wherein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words that are included in an axis label, a legend, or a title of the visualization (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added).
Regarding claim 23, Papale as modified discloses:   The method of claim 1, wherein analyzing the dataset referenced by the document or the visualization of the dataset to generate the set of contextually relevant words comprises : identifying, in the dataset referenced by the document, words that are included in an object, field, row, column, or table of the dataset (Pattabhiraman [0092] discloses: List 1006 may be scrollable and may contain several columns of information like the original audio voice recordings, indication of confidence level, annotations or "tags"); and 
adding, to the set of contextually relevant words, words that are included in an object, field, row, column, or table of the dataset (Pattabhiraman [0092] discloses: List 1006 may be scrollable and may contain several columns of information like the original audio voice recordings, indication of confidence level, annotations or "tags"; [0051] discloses: new tags may be added).
Regarding claim 24, Papale as modified discloses:   The method of claim 1, comprising: detecting a change to at least one of the dataset or the visualization of the dataset; and updating the set of contextually relevant words based on the detected change to the at least one of the dataset or the visualization (Pattabhiraman [0051; 0080] discloses: The tagging framework may self maintain and evolve upon introduction and discovery of new information. Obsolete tags may be purged from the system and new tags may be added). 
Regarding claim 25, Papale as modified discloses:   The method of claim 1, wherein receiving, by the one or more computing devices, the query comprises: receiving, by the one or more computer devices, the query after determining the set of contextually relevant words that are relevant to the at least one of the dataset or the visualization of the dataset (Pattabhiraman [0070] discloses: the search engine may be adapted to use the keywords to match tags previously assigned to candidate agents who may be available at scheduled time of the campaign. At the tag sever, the system matches input against agent tag clouds or lists in act 609).
Regarding claim 26, Papale as modified discloses:   The method of claim 1, wherein analyzing, by the one or more computing devices, the dataset referenced by the document or the visualization of the dataset to generate, for the document, the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset comprises: extracting, from the dataset referenced by the document or the visualization of the dataset, words for inclusion in the set of contextually relevant words (Pattabhiraman [0040] discloses 112 to perform auto-tagging based on primary keyword extractions from parsed content. The content may be voice content transcribed to text, which may then be parsed for primary keywords that can be used as tags by the system for routing purposes).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Pattabhiraman and in view of Kol et al. (US 20080189655, hereafter Kol).
Regarding claim 5, Papale as modified didn’t disclose, but Kol disclose: The method of claim 1, wherein generating the response to the query comprises: generating an autocompleted query of the query; and generating the response based on the autocompleted query (Kol [0011; 0013] discloses: a predefined sequence of keys will initiate query, for example using autocompletion technology, once a query is invoked, the query exists in one of multiple states that can create a query through key presses and/or selection of suggested items…). 
Papale as modified and Kol are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Papale, to include the teaching of Kol in order to provide a list of possible terms for the queries. The suggestion/motivation to combine is to provide additional information on the data object without leaving the context of the application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161     




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161